DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 27-32 and 39 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 27-32; prior art fails to discos or suggest, inter alia, an inverter comprises an auxiliary voltage supply which comprises a series circuit of a linear voltage regulator and a linear pre-regulator, one of the linear pre-regulator and the linear voltage regulator is actively cooled by a refrigerant utilized in the electric compressor, and wherein a transistor is disposed on a circuit board of the inverter and via thermal vias connected to an housing of the electric compressor, wherein the thermal vias are thermally conducting through-holes through the circuit board.
Claim 39; prior art fails to disclose or suggest, inter alia, an inverter comprises an auxiliary voltage supply which comprises a series circuit of a linear voltage regulator and a linear pre-regulator, wherein only one of the linear pre-regulator and the linear voltage regulator is actively cooled by a refrigerant utilized in the electric compressor,  wherein the main portion of the power loss is not generated in the linear voltage regulator but rather in the linear pre-regulator and the linear voltage regulator operates .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079.  The examiner can normally be reached on Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY L LAXTON/Primary Examiner, Art Unit 2896                                    4/10/2021